Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147490                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Bridget M. McCormack
            Plaintiff-Appellee,                                                                            David F. Viviano,
                                                                                                                       Justices
  v                                                                  SC: 147490
                                                                     COA: 316115
                                                                     Kent CC: 2012-010944-FH
  JAMIL IRAN SANCHEZ,
            Defendant-Appellant.

  _________________________________________/

          By order of January 31, 2014, the application for leave to appeal the June 4, 2013
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Cunningham (Docket No. 147437). On order of the Court, the case having been decided
  on June 18, 2014, 496 Mich. 145 (2014), the application is again considered and, pursuant
  to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for reconsideration of the defendant’s issue regarding the Kent Circuit
  Court’s assessment of court costs. On remand, the Court of Appeals shall hold this case
  in abeyance pending its decision in People v Konopka (Court of Appeals Docket No.
  319913). After Konopka is decided, the Court of Appeals shall reconsider the
  defendant’s issue in light of People v Cunningham, 496 Mich. 145 (2014), and Konopka.
  It shall then deny or grant the application on this issue, or otherwise exercise its authority
  under MCR 7.216(A)(7).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 28, 2014
           p1020
                                                                                Clerk